               Case 1:18-cv-05014-JPB Document 3 Filed 12/07/18 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF GEORGIA,
RECEIVED IN CLERK'S OFACE
       U.s.r..c. Atlanta             ATLANTA DIVISION

      OCT 31 2018

 ~c:  RICARDO WILSON,

            PLAINTIFF,




      V.                                                      CASE NO.


                                                        1 :18 - CV-50 111
      ROBERT "R. Kelly" KELLY, UNIVERSAL MUSIC,
       JIVE RECORDS,

            DEFENDANTS,




                      VIOLATION OF THE UNITED STATES COPYRIGHT LAWS,
                  SUPPORTING MEMORANDUM OF LAW AND REQUEST FOR HEARING


             The plaintiff, Ricardo Wilson, respectfully requests this

      honorable court to grant his copyright claims pursuant to               tle 17

      U.S.C. 102 (a), Chapter 5, Copyright Infringement and Remedies,

      request a hearing on the suit, and states:



                                    JURISDICTION

             Title U.S.C.      102 (a) holds that the court shall grant a

      judgement in a suit if the court determines that the judgement was
      Case 1:18-cv-05014-JPB Document 3 Filed 12/07/18 Page 2 of 5


rendered without jurisdiction, or that there has been such a denial

or infringement of the petitioner's constitutional rights as to

render the judgement vulnerable to collateral attack.


                              VENUE

     The plaintiff resides in the Northern District of Georgia

and is living at 478 S. Atlanta St., Roswell, Georgia 30075.

Therefore venue is appropriate in this district.

                        NATURE OF OFFENSE

     The Defendants are music entertainment executives and an

artist. The plaintiff is a freelance songwriter. An R&B song was

written by the plaintiff Ricardo Wilson. The original song was

titled "LOVE LETTER." The defendant, Robert Kelly, was given

permission to record the song but did not give Wilson any writing

credits or compensation for his contributions to the song. The

song was recorded and sold in the music entertainment market. The

song was also nominated twice for an American Grammy Award.

     Chapter 5 Copyright Infringement and Remedies states the

Copyright protection under section [17 U.S.C. 102 (a)]. Copyright

protection subsist, in accordance with this title, in original

works of authorship fixed in any tangible medium of expression,

now known or later developed, from which they can be perceived,

or otherwise communicated, either directly, or with the aid of a

machine or device. Work of authorship include (1) literary works;

and (2) musical works, including any accompanying music. If a

publisher gives a song to an artist it is copyright infringement

if the artist accept the song change the words and publish the
         Case 1:18-cv-05014-JPB Document 3 Filed 12/07/18 Page 3 of 5


song.

                                 ARGUMENT

        Wilson alleged that Robert   ~R.    Kelly" Kelly recorded and

released "LOVE LETTER" a song he wrote and to which he holds the

copyright, without permission. The complaint            copyright

infringement. The main issue is whether or not Kelly was wrong for

putting the record on an album without having purchased the song

through the proper channels. Robert Kelly is a multi-platinum, Grammy

Award winning recording artist. Ricardo Wilson is a R&B songwriter,

music producer, and rap artist. He claims that he composed "LOVE

LETTER" an R&B song in 2008. The song "LOVE LETTER" has sold millions

of copies and is being performed in concerts by Kelly. The recordings

were put out by Universal Music and Jive Records. The lawsuit

concerns those recordings.

        The ownership history of the "LOVE LETTER" copyright is plain to

see. Wilson and R. Kelly's manager, Renaldo Parker was serving prison

time in Manchester, Kentucky's federal prison for unrelated charges.

Parker and Wilson were neighbors in the same prison un           . Parker was

informed about Wilson's writing potential and approached Wilson about

sending songs to R. Kelly. Wilson agreed, but not before filing for

the valid and registered copyrights.         (Exhibit's (A) and (B). Wilson

was transferred to Pollock, Louisiana's federal prison before he

heard the song "LOVE LETTER" being broadcasted nationally on the

radio. Desny v. Wilder, 46 (A) 2d 715, 299 p. 2d 257. The Supreme

Court recognized and implied contractual right to compensation when a

writer submits material to a producer with the understanding that the
'-----~,~-   _____.'" _ _ _ .. ""_._ _ _ _ _ _._,,;:_.._"'
                                                         .. _,,,,,,     *_,_._._tM_ _ _,
                                                               .. _ _ _ _
                                                                        4




                  Case 1:18-cv-05014-JPB Document 3 Filed 12/07/18 Page 4 of 5

      writer will be paid if the producer uses the concept. Slaughter v.

      Raymond        9~    district 2011. Usher Raymond created the songs concept and

      title, Dupri and Cox co-produced it, and all three contributed to

      it's music and lyrics. Wilson created the song's title, concept,

      cadence, and some of the words. Kelly changed alot of the words and

      kept the cadence and title. Which is also the                                          tle of the album

       (LOVE LETTER). An infringer cannot excuse the wrong by showing how

      much of his work he did not pirate.                                   ~It   is enough that substantial

      parts were lifted. Erickson v. Trinity Theatre Inc. F.3d 1061, 1068.

      Even if a person's contribution is minor, he enjoys all benefits of

       joint authorship.

                                                      REQUEST FOR A BEARING
                                                          (IF NEEDED)

               The petitioner respectfully requests that this Honorable Court

      grant a hearing on the issues presented in this motion.


                                                                CONCLUSION

               In light of the foregoing facts and arguments, petitioner

       respectfully requests that this Honorable Court grant his copyright

      claims.




                                                                                           Respectfully Submitted,


                                                                                           Ricardo Wilson

                                                                                           PRO SE
           Case 1:18-cv-05014-JPB Document 3 Filed 12/07/18 Page 5 of 5
ert             e · tration
                " hl~  .erlili ale i 'ued under t J e ~t'al of tht Copy i ht
                 O le m at. rdan with titlt.: 17, Ullilt.'d tate .ot/e,
                  t c t lhat r gistrati n I as heen m.lde ti.1r the work
                 Id ntl d below, hI! information D thL cefl ifi at has
                 hecll m.ld . part of the Copyright tik record',
                                                                                                  Rcgi tratiOiI Number

                                                                                           P       II   3-7 16-250
                                                                                                     ffe\!tlve date of
                  Register of Copyrights, United State of America                                    regisf rll lion:
                                                                                                    Januar> 2.2()14




      ntle - - - - - - - - - - - - - - - - - -- -- ------
                          Title of Work: I,ovc Letter
                        Nature of Work: Song (music R&B) I.yrics
      Completion/Publication - - - - - - - - - - - - - - - - - - --
                  Year ofCompletlon : 2009

      Author
                  •             Author: Ricardo Wil.0n
                        Author Created:   R&B s(!mg about writi ng a love letter Lo a loved one

                  Work made for hire:     No

      Copyright claim nt
                 Copyright Claimant:      Ricardo Wil~on
                                          5855 Walnut Cl'eck Rd Apt C " 7. River Ridge, LA, 70123


      Certification
                                 Name:    Ricardo Wi lson
                                  Dale; January 25. 2() 11




                        Correspondence: Yes
                 opyright Office notes:   Regarding authQr information: deposit contains lyrics only.
